DETAILED ACTION
This is in response to communication received on 12/1/20.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/14/19, 9/5/19, 4/13/20 and 10/1/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kobe et al. US Patent Number 6,780,484 hereinafter KOBE and Sanchez et al. US Patent Number 6,004,630 hereinafter SANCHEZ on claim 1-5, 7-11 and 16-20 is maintained.  The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kobe et al. US Patent Number 6,780,484 hereinafter KOBE and Sanchez et al. US Patent Number 6,004,630 hereinafter SANCHEZ on claim 6 has been withdrawn because the claim has been cancelled. However, Examiner notes the subject matter of claim 6 has been amended into independent claim 1. The rejection is updated below to meet the amended limitations.
As for claim 1, KOBE teaches "An adhesive article including a liner having a first side and a second side" (abstract, lines 1-2) and "The invention also includes a method of producing adhesive articles, including the steps of applying release coating material(s) to a second side, and optionally to a first side, of a liner backing; applying a adhesive onto a first side of said coated liner backing; crosslinking said adhesive with EBeam radiation applied through the second side of said coated liner backing" (column 2, lines 46-52), i.e. a method of making a transfer tape comprising: disposing first and second release coatings onto respective first and second major surfaces of a backing to and collectively irradiating the adhesive precursor and the release liner with an electron beam to convert the adhesive precursor into an adhesive layer.
KOBE is silent on the first release coating comprising wax particles at least partially embedded in a polymeric layer, wherein the wax particles comprise modified high-density polyethylene, modified polyethylene, polytetrafluoroethylene-modified polyethylene, polypropylene, fluoropolymer, ethylene acrylic acid copolymer, oxidized high-density polyethylene, or a copolymer or mixture thereof, and wherein the wax particles represent at least 0.1 % percent to at most 7%, based on the overall weight of solids in the first release coating.
SANCHEZ teaches "A silicone release composition having a non-gloss, i.e., matte finished, surface" (abstract, lines 1-2).
SANCHEZ further teaches "The method includes mixing an uncured silicone material with microparticles of a polymeric wax. The mixture is coated onto a substrate and exposed to UV radiation to cure or crosslink the silicone around the microparticles of wax. An adhesive is coated onto the side of the substrate opposite the silicone release composition and the coated substrate is wound into a roll of linerless label stock" (abstract, lines 13-20), and SANCHEZ further teaches "At least some of polymeric wax microparticles 16 should be exposed from the surface of silicone release layer 12 to give the surface a matte finish to effectively scatter light and reduce gloss" (column 5, lines 27-31 ), i.e. having a first release coating comprising wax particles at least partially embedded in a polymeric layer.
wherein the wax particles comprise ... polypropylene.
SANCHEZ teaches “In accordance with the invention, the polymeric wax microparticles can be present in the epoxy-based silicone release composition in amounts up to about 35% by weight relative to the total amount of silicone and wax” (column 4, line 61 – column 5, line 2), i.e. a range that overlaps with wherein the wax particles represent at least 0.1 % percent to at most 7%, based on the overall weight of solids in the first release coating. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to have the first release coating comprising wax particles at least partially embedded in a polymeric layer wherein the wax particles comprise ... polypropylene… wherein the wax particles represent in a range that overlaps with at least 0.1 % percent to at most 7%, based on the overall weight of solids in the first release coating in the process of KOBE because SANCHEZ teaches that including such wax particles results in a matte finish.
As for claim 2, KOBE teaches "applying release coating material(s) to a second side" (column 2, lines 47-48) and further describes the composition of that layer in column 4, lines 60 through column 6-lines 67. Examiner notes that KOBE is silent on wherein the second release coating is substantially free of wax particles.
As for claim 3, KOBE teaches using "certain foam adhesive products" (column 9, lines 27-28), i.e. wherein the adhesive precursor comprises an uncured foamed adhesive layer.
As for claim 4, KOBE teaches using "certain foam adhesive products" (column 9, lines 27-28).
Examiner also notes that the claim language is as follows wherein the adhesive precursor further comprises a pair of uncured adhesive skin layers disposed on opposite sides of the uncured foamed adhesive layer. As there is no requirement that the adhesive skin layers on opposites sides of the uncured foamed adhesive layer be of a different composition, it is the position of the Examiner that KOBE's foamed adhesive layer inherently includes a pair of uncured adhesive skin layers disposed on opposite sides of the uncured foamed adhesive layer as the layer (as depicted in Fig. 1 and as necessitated by physics) has a surface layer on one side and a surface layer on the other side and these thin surface layers are analogous to adhesive skin layers on opposites sides of the uncured foamed adhesive layer.
As for claim 5, KOBE is silent on the exact composition of the polymeric layer but does state "When present, the first release coating 22 on the first surface 23 of the liner backing 21 can include conventional release coating materials, including those that are known in the art" (column 4, lines 50-54).
wherein the polymeric layer comprises a silicone.
KOBE further teaches that "silicone is used as the second release coating" (column 4, lines 62-63).
It would have been obvious to make the polymeric layer comprises a silicone in KOBE because SANCHEZ and KOBE teach that silicone was a known release coating and KOBE teaches that the first release coating including those known in the art.
As for claim 7, KOBE is silent on the wax particles.
SANCHEZ teaches "The preferred mean particle size for each of these types of microparticles ranges from about 2.0 to about 8.0 microns in diameter" (column 4, lines 58-60), i.e. a range that overlaps with wherein the wax particles have a mass median diameter (Dso) ranging from 0.2 micrometers to 50 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
SANCHEZ further teaches "The method includes mixing an uncured silicone material with microparticles of a polymeric wax. The mixture is coated onto a substrate and exposed to UV radiation to cure or crosslink the silicone around the microparticles of wax. An adhesive is coated onto the side of the substrate opposite the silicone release composition and the coated substrate is wound into a roll of linerless label stock" (abstract, lines 13-20), and SANCHEZ further teaches "At least some of first release coating comprising wax particles at least partially embedded in a polymeric layer.
It would have been obvious to one of ordinary skill in the art to have the first release coating comprising wax particles at least partially embedded in a polymeric layer wherein the wax particles have a mean diameter that overlaps with from 0.2 micrometers to 50 micrometers in the process of KOBE because SANCHEZ teaches that including such wax particles results in a matte finish.
As for claim 8, KOBE is silent on the wax particles.
SANCHEZ teaches "The preferred mean particle size for each of these types of microparticles ranges from about 2.0 to about 8.0 microns in diameter" (column 4, lines 58-60), i.e. a range that overlaps with wherein the wax particles have a mass median diameter (Dso) ranging from 1 micrometer to 30 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
SANCHEZ further teaches "The method includes mixing an uncured silicone material with microparticles of a polymeric wax. The mixture is coated onto a substrate and exposed to UV radiation to cure or crosslink the silicone around the microparticles of wax. An adhesive is coated onto the side of the substrate opposite the silicone release composition and the coated substrate is wound into a roll of linerless label first release coating comprising wax particles at least partially embedded in a polymeric layer.
It would have been obvious to one of ordinary skill in the art to have the first release coating comprising wax particles at least partially embedded in a polymeric layer wherein the wax particles have a mean diameter that overlaps with from 1 micrometer to 30 micrometers in the process of KOBE because SANCHEZ teaches that including such wax particles results in a matte finish.
As for claim 9, KOBE is silent on the wax particles.
SANCHEZ teaches "The preferred mean particle size for each of these types of microparticles ranges from about 2.0 to about 8.0 microns in diameter" (column 4, lines 58-60), i.e. a range that overlaps with wherein the wax particles have a mass median diameter (Dso) ranging from 5 micrometers to 10 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
SANCHEZ further teaches "The method includes mixing an uncured silicone material with microparticles of a polymeric wax. The mixture is coated onto a substrate and exposed to UV radiation to cure or crosslink the silicone around the microparticles of wax. An adhesive is coated onto the side of the substrate opposite the silicone first release coating comprising wax particles at least partially embedded in a polymeric layer.
It would have been obvious to one of ordinary skill in the art to have the first release coating comprising wax particles at least partially embedded in a polymeric layer wherein the wax particles have a mean diameter that overlaps with from 5 micrometers to 10 micrometers in the process of KOBE because SANCHEZ teaches that including such wax particles results in a matte finish.
As for claim 10, KOBE teaches "and winding said article into a roll" (column 2, lines 52), and further shows in Fig. 2 winding the transfer tape into a roll whereby the adhesive layer simultaneously contacts both the first and second release coatings. As for claim 11, KOBE is silent on wherein the second release coating has a release force ranging from 1 percent to 70 percent of the release force of the first release coating with respect to the adhesive layer based on the 180° Angle Peel Adhesion Test.
However, KOBE does teach "When the second release coating 25 comprises materials with these properties, the liner 20 advantageously releases from the first surface 11 before it releases from the second 35 surface 13 of the adhesive 12, even after the double-sided adhesive tape 10 has been exposed to a source 103 of, for example, E-Beam radiation" (column 5, lines 32-38), and "This causes higher liner release values (meaning that a relatively undesirable high unwind force is required) or 25 function in the desired way" (column 5, lines 17-22), i.e. wherein the release force of the first and second release coating effect the resulting functionality of the tape produces.
It would have been within the skill of the ordinary artisan at the time of invention to design the release force of the first and second release coating such that the adhesive releases from the first surface before the second surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 16, KOBE teaches using "certain foam adhesive products" (column 9, lines 27-28), i.e. wherein the adhesive precursor comprises an uncured foamed adhesive layer.
As for claim 17, KOBE teaches using "certain foam adhesive products" (column 9, lines 27-28).
Examiner also notes that the claim language is as follows wherein the adhesive precursor further comprises a pair of uncured adhesive skin layers disposed on opposite sides of the uncured foamed adhesive layer. As there is no requirement that the adhesive skin layers on opposites sides of the uncured foamed adhesive layer be of a different composition, it is the position of the Examiner that KOBE's foamed adhesive layer inherently includes a pair of uncured adhesive skin layers disposed on opposite sides of the uncured foamed adhesive layer as the layer (as depicted in Fig. 1 and as necessitated by physics) has a surface layer on one side and a surface layer on the other side and these thin surface layers are analogous to adhesive skin layers on opposites sides of the uncured foamed adhesive layer.
As for claim 18, KOBE is silent on the exact composition of the polymeric layer but does state "When present, the first release coating 22 on the first surface 23 of the liner backing 21 can include conventional release coating materials, including those that are known in the art" (column 4, lines 50-54).
SANCHEZ teaches "The release composition includes a crosslinked siliconebased polymer" (abstract, lines 3-4), i.e. wherein the polymeric layer comprises a silicone.
KOBE further teaches that "silicone is used as the second release coating" (column 4, lines 62-63).
It would have been obvious to make the polymeric layer comprises a silicone in KOBE because SANCHEZ and KOBE teach that silicone was a known release coating and KOBE teaches that the first release coating including those known in the art.
As for claim 19, KOBE is silent on the exact composition of the polymeric layer but does state "When present, the first release coating 22 on the first surface 23 of the liner backing 21 can include conventional release coating materials, including those that are known in the art" (column 4, lines 50-54).
SANCHEZ teaches "The release composition includes a crosslinked siliconebased polymer" (abstract, lines 3-4), i.e. wherein the polymeric layer comprises a silicone.
KOBE further teaches that "silicone is used as the second release coating" (column 4, lines 62-63).

As for claim 20, KOBE is silent on the exact composition of the polymeric layer but does state "When present, the first release coating 22 on the first surface 23 of the liner backing 21 can include conventional release coating materials, including those that are known in the art" (column 4, lines 50-54).
SANCHEZ teaches "The release composition includes a crosslinked siliconebased polymer" (abstract, lines 3-4), i.e. wherein the polymeric layer comprises a silicone.
KOBE further teaches that "silicone is used as the second release coating" (column 4, lines 62-63).
It would have been obvious to make the polymeric layer comprises a silicone in KOBE because SANCHEZ and KOBE teach that silicone was a known release coating and KOBE teaches that the first release coating including those known in the art.

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive. 
Applicant’s principal argument(s) is/are:
(a)  Applicant argues that Examiner has not explained, absent the guidance of the present disclosure, why a skilled artisan seeking to cure an adhesive layer including wax particles with e-beam would look to Sanchez for guidance in the first instance for 
Applicant specifically that since SANCHEZ does not utilize the e-beam curing of a coating composition including wax particles, it cannot be used to teach wax particles in a coating that cured with an e-beam.

In response please consider the following remarks.
(a) Examiner respectfully points out that the claim does not require that the adhesive layer includes wax particles. The claim states that the wax particles are contained within a release coating, not an adhesive layer. Examiner also notes that nowhere in the claim does it require that that release coating be cured by an electron beam, only that the release coating be irradiated with the electron beam. The claim only requires that the electron beam irradiation convert the adhesive.
To put it simply, the claims do not describe the e-beam curing of a coating composition including wax particles and as such, whether or not SANCHEZ teaches such an element is irrelevant.
Thereby Applicant's arguments cannot be considered persuasive as they are not germane with the scope of the claims or the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717